    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 1 of 60




Richard Eppink (Bar No. 7503)     Elizabeth Prelogar*
AMERICAN CIVIL LIBERTIES UNION    COOLEY LLP
OF IDAHO FOUNDATION               1299 Pennsylvania Avenue, NW
P. O. Box 1897                    Suite 700
Boise, ID 83701                   Washington D.C. 20004-2400
United States                     T: (202) 842-7800
T: (208) 344-9750 ext. 1202       F: (202) 842-7899
REppink@acluidaho.org             eprelogar@cooley.com

Gabriel Arkles*                   Andrew Barr*
James Esseks*                     COOLEY LLP
Chase Strangio*                   380 Interlocken Crescent, Ste. 900
AMERICAN CIVIL LIBERTIES UNION    Broomfield, CO 80021-8023
FOUNDATION                        T: (720) 566-4000
125 Broad St.,                    F: (720) 566-4099
New York, NY 10004                abarr@cooley.com
T: (212) 549-2569
garkles@aclu.org                  Catherine West*
jesseks@aclu.org                  LEGAL VOICE
cstrangio@aclu.org                907 Pine Street, Unit 500
                                  Seattle, WA 98101
Kathleen Hartnett*                T: (206) 682-9552
COOLEY LLP                        F: (206) 682-9556
101 California Street 5th Floor   cwest@legalvoice.org
San Francisco, CA 94111-5800
T: (415) 693-2000                 * Pro hac vice motion to be filed
F: (415) 693-2222
khartnett@cooley.com

Attorneys for Plaintiffs

                  UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF IDAHO


LINDSAY HECOX, and JANE DOE
with her next friends JEAN DOE and
                                             No.
JOHN DOE,
                                             COMPLAINT FOR
                    Plaintiffs,
                                             DECLARATORY AND
                                             INJUNCTIVE RELIEF
             v.
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 2 of 60




BRADLEY LITTLE, in his official
capacity as Governor of the State of
Idaho; SHERRI YBARRA, in her official
capacity as the Superintendent of Public
Instruction of the State of Idaho and as
a member of the Idaho State Board of
Education; THE INDIVIDUAL
MEMBERS OF THE STATE BOARD
OF EDUCATION, in their official
capacities; BOISE STATE
UNIVERSITY; MARLENE TROMP, in
her official capacity as President of Boise
State University; INDEPENDENT
SCHOOL DISTRICT OF BOISE CITY
#1; COBY DENNIS, in his official
capacity as superintendent of the
Independent School District of Boise
City #1;; THE INDIVIDUAL MEMBERS
OF THE BOARD OF TRUSTEES OF
THE INDEPENDENT SCHOOL
DISTRICT OF BOISE CITY #1, in their
official capacities; THE INDIVIDUAL
MEMBERS OF THE IDAHO CODE
COMMISSION, in their official
capacities,

                   Defendants.




                         NATURE OF ACTION

     1.     Idaho’s recently enacted H.B. 500a, to be codified at Idaho Code,

Title 33, Chapter 62 (“H.B. 500”), categorically bars women and girls who




                                     2
     Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 3 of 60




are transgender,1 and many who are intersex,2 from participation in school

sports consistent with their gender identity. It does so by requiring proof of

“biological sex” based on criteria that intentionally disqualify all women and

girls who are transgender and many who are intersex, and which threaten to

intrude upon the privacy and bodily autonomy of all women and girls

engaged in student athletics. This law is not just out of step with science and

prevailing norms of inclusion adopted by athletic associations across the

country and around the world, it is unconstitutional and violates federal law.

      2.     Idaho is the first and only state in the United States to

categorically bar the participation of a subset of women in women’s student

athletics because they are transgender and/or intersex. Not only does no

other state have a categorical bar to girls and women who are transgender

playing sports, but also no elite athletic body regulating sports nationally or

globally – such as the National Collegiate Athletic Association (“NCAA”) or

the Olympics – has such a categorical bar. Nor do any arbitrarily restrict the

participation of women and girls with intersex traits to the same extent as

H.B. 500. Likewise, no other state or sports regulatory body with a policy

addressing the participation of transgender and intersex athletes utilizes (as




1 A transgender individual is someone who has a gender identity that does
not align with the sex they were assigned at birth.
2 Intersex is an umbrella term for unique variations in a person’s

chromosomes, genitals, hormone function, or internal organs like testes or
ovaries. Some intersex traits are identified at birth, while others may not be
discovered until puberty or later in life, if ever.

                                       3
     Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 4 of 60




Idaho now will) intrusive genital examinations or chromosomal testing to

restrict participation in women’s sports. Idaho now stands alone in imposing

the threat of unwanted, medically unnecessary invasions to bar and chill

participation in women’s and girls’ athletics.

      3.     Excluding women and girls who are transgender from

participation in women’s athletics is not just the result of H.B. 500: it was the

very purpose of the law. According to bill sponsors, it was written to prevent

even girls with female-typical hormone levels from participating in girls’

sports if they are transgender. Prior to the passage of H.B. 500, the existing

rules in Idaho already required girls who are transgender to “complete one

year of hormone treatment related to the gender transition before competing

on a girls team.” There were no reported issues with the administration of

that rule or its effect on athletics in Idaho. In fact, no transgender athlete

had even availed herself of Idaho’s preexisting rule.3 Unfounded stereotypes

and false scientific claims led to the passage of H.B. 500 and are embodied

within it. Idaho also enacted H.B. 500 amidst a global pandemic, in

conjunction with a law barring the state from accurately reflecting the sex of

transgender and some intersex individuals on birth certificates (after such a

policy in Idaho had already been adjudicated unconstitutional). In short, H.B.




3 Scott McIntosh, Idaho is about to join national debate over transgender
student-athletes, Idaho Statesman (Jan. 12, 2020, 6:00 AM),
https://www.idahostatesman.com/opinion/from-the-opinion-
editor/article239121313.html.

                                        4
     Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 5 of 60




500 is entirely unnecessary, was prompted by a campaign targeting

transgender and intersex persons, and can be explained only as

impermissible and baseless discrimination.

      4.     In addition to precluding women and girls who are transgender

and many who are intersex from participating in women’s sports, H.B. 500

opens the door to severe privacy violations and the forced disclosure of

women’s and girls’ sensitive medical information (including those who are

neither transgender nor intersex, among others). H.B. 500 requires women

and girls, upon a “dispute regarding” their sex, to submit to invasive physical

examinations and genetic testing in order to “verify” a vague and

indeterminate notion of “biological sex.” Idaho Code § 33-6203(3)

(engrossment), attached as Exhibit A.

      5.     By barring women and girls who are transgender, and many

who are intersex, from student athletic participation, H.B. 500 impermissibly

discriminates on the basis of sex and transgender status and invades

fundamental privacy rights. It will cause severe and entirely unnecessary

harms and distress, including to a subset of women and girls who already

face exceedingly high rates of suicidality due to ongoing societal inequities

caused by discrimination of the sort H.B. 500 perpetuates.




                                        5
     Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 6 of 60




                                   PARTIES

Plaintiffs

      6.       Lindsay Hecox is an adult woman and athlete in Idaho. She will

soon finish her freshman year at Boise State University, and she plans to try

out for the Boise State cross country team in August 2020. Lindsay is

transgender.

      7.       Jane Doe is a 17-year old girl and athlete in Idaho. She appears

in this case through her mother and next friend, Jean Doe, and her father

and next friend, John Doe. She will soon finish her junior year at Boise High

School, and she plans to try out for soccer in August 2020. Jane is not

transgender.

Defendants

      8.       Defendant Bradley Little (“Governor Little”) is Governor of the

State of Idaho. Article VI, section 5 of the Idaho Constitution states: “The

supreme executive power of the state is vested in the governor, who shall see

that the laws are faithfully executed.” Idaho Const. art. IV, § 5. Governor

Little is responsible for upholding and ensuring compliance with state

statutes prescribed by the legislature, including H.B. 500. He also bears the

authority and responsibility for the formulation and implementation of

policies of the executive branch. In addition, he appoints all members of the

eight-person State Board of Education other than the Superintendent of

Public Instruction. Idaho Code § 33-102. The Governor’s appointees serve for




                                        6
     Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 7 of 60




five-year terms. Id. Governor Little is a person within the meaning of 42

U.S.C. § 1983 and acts under color of state law as to the allegations in this

complaint. Governor Little’s official residence is in Ada County, Idaho, within

the District of Idaho. He is sued in his official capacity.

      9.     Defendant Sherri Ybarra is Superintendent of Public Instruction

in Idaho. She is responsible for carrying out policies, procedures, and duties

authorized by law regarding secondary school matters. She is also a member

of the Idaho State Board of Education. She is a person within the meaning of

42 U.S.C. § 1983 and acts under color of state law as to the allegations in this

complaint. Superintendent Ybarra resides in Idaho. She is sued in her official

capacity.

      10.    The individual members of the Idaho State Board of Education

(Defendants Debbie Critchfield, David Hill, Emma Atchley, Linda Clark,

Shawn Keough, Kurt Liebich, and Andrew Scoggin) have responsibility for

the general supervision of Idaho’s state educational institutions and its public

school system. The Board of Education is required, under H.B. 500, to

promulgate rules for schools and institutions to follow to comply with the law.

Idaho Code § 33-6203(3) (engrossment). The Board of Education also acts as

the board of trustees for Boise State University, and is responsible for the

university’s supervision, government, and control. Idaho Code § 33-4002. As

the university’s board of trustees, the Board of Education is responsible for

supervising students at the university, including Plaintiff Hecox. Idaho Code




                                         7
     Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 8 of 60




§ 33-4005. The Board of Education’s members are each persons within the

meaning of 42 U.S.C. § 1983 and act under color of state law as to the

allegations in this complaint. All reside in Idaho. They are sued in their

official capacities. Idaho’s state educational institutions, including Boise

State University, and Idaho’s public school system are education programs

receiving Federal financial assistance. These Defendants are referred to in

this Complaint collectively as the “State Board of Education Defendants.”

       11.    Defendant Boise State University is a public research university

located in Boise, Idaho. Its intercollegiate athletic teams are classified as

NCAA Division 1. Boise State University is an education program receiving

Federal financial assistance.

       12.    Defendant Dr. Marlene Tromp is the President of Boise State

University. She is responsible for carrying out the policies of Boise State

University and reports to the State Board of Education. She is a person

within the meaning of 42 U.S.C. § 1983 and acts under color of state law as to

the allegations in this complaint. She resides in Idaho and is sued in her

official capacity.

       13.    Defendant Independent School District of Boise City #1 (“Boise

School District”) is a public school district located in Boise, Idaho. It is an

education program receiving Federal financial assistance.

       14.    Defendant Coby Dennis is the superintendent of the Boise

School District. He is responsible for carrying out the policies of the Boise




                                         8
     Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 9 of 60




School District, recommending policies to the District’s board of trustees, and

making decisions for the District when the board of trustees is in recess. He

is a person within the meaning of 42 U.S.C. § 1983 and acts under color of

state law as to the allegations in this complaint. He resides in Idaho and is

sued in his official capacity.

       15.    The individual members of the Boise School District’s board of

trustees (Defendants Nancy Gregory, Maria Greeley, Dennis Doan, Alicia

Estey, Dave Wagers, Troy Rohn, and Beth Oppenheimer) are responsible for

governing the District in compliance with state law and rules of the State

Board of Education. Idaho Code § 33-512(13). The District’s board of trustees

adopts and oversees the District’s policies regarding student athletics and

students’ participation in interscholastic athletic programs. The board of

trustees’ members are each persons within the meaning of 42 U.S.C. § 1983

and act under color of state law as to the allegations in this complaint. The

board of trustees’ members all reside in Idaho and they are all sued in their

official capacity. Boise High School, where Plaintiff Jane Doe is a student, is

a part of the Boise School District. The Boise School District and Boise High

School are education programs receiving Federal financial assistance.

Defendant Dennis and the individual members of the Boise School District’s

board of trustees are referred to in this Complaint collectively as the “Boise

School District Defendants.”




                                       9
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 10 of 60




       16.    The individual members of the Idaho Code Commission

(Defendants Daniel Bowen, Andrew Doman, and Jill Holinka) are also sued

in their official capacity and all reside in Idaho. The Code Commission’s

members are each persons within the meaning of 42 U.S.C. § 1983 and act

under color of state law as to the allegations in this complaint. The Idaho

Code Commission is an office of the Secretary of State established by statute.

Idaho Code §§ 73-201–73-221. The Commission’s purpose is to keep the Idaho

Code up to date by indicating changes to laws, including constitutional

changes, and providing annotations, and the Commission has all power and

authority necessary to accomplish that purpose. It has the specific power to

keep the Idaho Code up to date, to provide annotations to the Code, and to

provide references in the Code to decisions of the federal courts. Idaho Code §

73-205. These Defendants are referred to in this Complaint collectively as the

“Idaho Code Commission Defendants.”

                        JURISDICTION AND VENUE

       17.    This action arises under 42 U.S.C. § 1983 to redress the

deprivation under color of state law of rights secured by the United States

Constitution and under Title IX of the Education Amendments of 1972, 20

U.S.C. § 1681, et seq. (“Title IX”).

       18.    This Court has original jurisdiction over the subject matter of

this action pursuant to 28 U.S.C. §§ 1331 and 1343 because the matters in

controversy arise under laws of the United States, including laws providing




                                       10
     Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 11 of 60




for the protection of civil rights, and because this suit seeks redress for the

deprivation, under color of state law, for rights secured by the United States

Constitution.

        19.   Venue is proper in the District of Idaho under 28 U.S.C.

§ 1391(b)(1) and (2) because the Defendants reside in the District and

because a substantial part of the events or omissions giving rise to the claims

occurred in the District.

        20.   This Court has the authority to enter a declaratory judgment

and to provide preliminary and permanent injunctive relief pursuant to Rules

57 and 65 of the Federal Rules of Civil Procedure and 28 U.S.C. §§ 2201 and

2202.

        21.   This Court has personal jurisdiction over Defendants because

they are domiciled in Idaho and because their denial of Plaintiffs’ rights

under the United States Constitution and the laws of the United States

occurred within Idaho.

                            FACTUAL ALLEGATIONS

A.      Plaintiffs’ Participation in Student Athletics

Lindsay Hecox

        22.   Lindsay Hecox is a nineteen-year-old woman currently

attending Boise State University.

        23.   A recent photo of Lindsay:




                                        11
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 12 of 60




       24.    Lindsay loves to run. It helps her stay fit and motivated. It helps

her feel alive.

       25.    Lindsay ran track and cross-country on co-ed teams in high

school. She loved being on the teams. She is shy, and being on sports teams

gave her a way to make friends. She bonded with her teammates.

       26.    Lindsay chose to go to Boise State University because she fell in

love with the running trails and natural beauty around Boise State. She also




                                       12
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 13 of 60




knew Boise State had strong track and cross country teams. She was excited

at the idea of participating in college athletics.

      27.     Lindsay is transgender. She is a woman who was assigned the

sex of male at birth.

      28.     Lindsay didn’t join the track or cross-country teams her first

year at Boise State because she wanted to focus on her medical gender

transition.

      29.     As part of her treatment for gender dysphoria, a medical

condition caused by the disconnect between her assigned sex at birth and her

female gender identity, Lindsay is treated with both testosterone suppression

and estrogen. This treatment lowers her circulating testosterone levels and

affects her bodily systems and secondary sex characteristics. For example,

her hormone treatment redistributes fat to her hips and breasts, softens her

skin, and decreases her muscle mass and size.

      30.     Lindsay’s health and well-being depends on being able to live

and express herself as a woman.

      31.     While beginning her hormone treatment, Lindsay started a co-

ed running club at Boise State. The club was just for people to run together

for fun and exercise. The club has not participated in competitions. She

enjoyed the club experience, but she really missed the camaraderie and

motivation that comes with being on a team. Running with people every now

and then is not the same feeling as competing together as a team with




                                        13
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 14 of 60




regular practices, uniforms, and a coach. Being an athlete and on a sports

team is important to Lindsay.

      32.    Under existing NCAA rules for inclusion of transgender

athletes, Lindsay will be eligible to compete in women’s sports this fall.

      33.    Lindsay has been training, and she intends to train all summer.

She plans to try out for the women’s cross-country team at Boise State in fall

2020. She also plans to try out for track in the spring.

      34.    Under NCAA eligibility rules, Lindsay only has five potential

years to participate in athletics. If she is barred by H.B. 500 from competing

in the Fall 2020 season, she will lose a season of NCAA eligibility, which she

will never be able to get back.

      35.    Lindsay was crushed when she learned about H.B. 500 and how

it could impact her. The tests for “biological sex” set out in H.B. 500 would

exclude her from joining a team with other women. Idaho Code § 33-6203(3)

(engrossment).

      36.    Running on a men’s team is not an option for Lindsay. She is not

a man, and as a woman who is transgender, it would be painful and

humiliating to be forced to be the only woman on a men’s team. It would also

be contrary to her medical treatment plan for her gender dysphoria, which

requires that she live her life in all respects as the woman she is. She is also

worried that she would face harassment from other members of the men’s

team or people who attend meets. In the past, she has seen runners




                                       14
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 15 of 60




physically jostle or push each other at meets. She has not met any other

women athletes at Boise State who are transgender.

       37.    Lindsay also feels that H.B. 500, particularly combined with the

other bills targeting transgender people that were introduced and passed, has

sent a message that it is okay to discriminate against transgender people.

She is afraid that she will face more harassment, discrimination, or even

violence because of it in her daily life.

       38.    If H.B. 500 were in effect at the start of the Fall 2020 athletic

season, Lindsay would not be able to participate in college athletics at all.

She would miss the opportunities to make friends with other women running

on the team, and the motivation, challenge, camaraderie, and joy that sport

has brought her in the past.

Jane Doe

       39.    Jane Doe is a 17-year-old girl currently attending Boise High

School as a junior.

       40.    Jane has played sports since she was four years old. She plays

soccer and runs track.

       41.    Jane believes sports have shaped her into the person she is

today. She has learned about pushing her limits and tolerating discomfort

from challenging track events. She has learned grace and found perseverance

from losing to the same team over and over again in soccer. She has felt the

satisfaction of her hard work and effort paying off from winning tournaments




                                            15
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 16 of 60




at the national level with her club soccer team. She has learned what

community and family are from her high school soccer team, where they not

only share their love for the game but their love for uniting the school.

      42.     Jane is cisgender.4 She is a girl who was assigned the sex of

female at birth.

      43.     Jane has never had any problems with girls who are

transgender or intersex being allowed to play sports. She would welcome the

opportunity to compete against girls who are transgender or intersex in the

future.

      44.    In fact, a big part of what Jane loves about sport is the way that

sport brings people together and helps a diverse group of young people learn

to support each other and work toward a common goal as teammates. She

wants everyone to have access to the joy sport brings, including girls who are

transgender or intersex.

      45.     Jane wants to play soccer in the fall of her senior year of high

school, like usual. Practice would start on or around August 10.

      46.    With H.B. 500 becoming law, Jane fears for her privacy and

security, both emotionally and physically, if she continues to play sports. She

worries that one of her competitors might decide to “dispute” her sex just to




4A cisgender individual is someone who has a gender identity that aligns
with the sex they were assigned at birth.

                                       16
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 17 of 60




try to keep her from playing. H.B. 500 has created a system that other people

could use to bully or harass her.

      47.    Jane does not commonly wear skirts or dresses, and most of her

closest friends are boys. She also has an athletic build. Because of these

things, people sometimes think of her as masculine. She worries that people

might use that as an excuse to “dispute” her gender.

      48.    Jane has had to get a physical once every two years in high

school to play school sports. Those physicals usually take less than ten to

fifteen minutes. Jane and her family fill out a questionnaire. The healthcare

provider asks her a few questions and performs a short physical exam that

involves listening to her heart and lungs and looking at her spine. She does

not get any other tests or exams as part of her sports physical, and her

medical providers have never taken her blood or looked at her fully undressed

as part of this exam. Her family has not had to pay for her sports physicals

because one was covered by insurance and the other was provided free of

charge. While she has not gone herself, she knows that some students go to

an annual event where health care providers complete the regular sports

physical exam for many students on the same day. She thinks those physicals

cost around $20.

      49.     Jane does not want to have to go through an invasive or

uncomfortable test just to prove that she meets the state’s new criteria for

being deemed a girl. She finds it horrifying that a doctor might have to




                                       17
     Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 18 of 60




examine her genitals just so she can play sports. She has never had a genetic

test, hormone test, or transvaginal pelvic ultrasound (insertion and

manipulation of a probe with a camera several inches into the vagina), and

her pediatrician has never told her that she needs one. She does not want any

of those tests or a pelvic examination unless she needs one for her health. She

thinks it is unfair that girls will potentially have to go through invasive

physical examinations to play sports, when boys will not.

      50.    If H.B. 500 is in effect during the Fall 2020 athletic season, Jane

would worry about whether she might be seen as “too good” or “too

masculine,” and so have her sex disputed. She would fear the invasion of her

privacy, and she would be subject to different treatment than boys.

B.    Background of Sex Testing in Sport

      51.    As women and girls gained greater access to athletic competition

throughout the twentieth century, their participation led to accusations that

successful female athletes were not “really” women. This led to various

unfounded, invasive, and destructive so-called “sex verification” practices

directed at female athletes, which, over time, became obsolete after informed

scientific, medical, ethical, and public consideration. H.B. 500 would retrench

such discredited practices.

      52.    For example, beginning in the 1960s, international competition

organizations required female athletes to parade naked in front of a panel of

three female doctors to “prove” that they were women. After ethicists and

scientists, in addition to the athletes themselves, protested this humiliating,


                                       18
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 19 of 60




unscientific, and inhumane practice, it was abandoned and replaced (for a

time) with chromosomal testing.5

      53.    Until the 1990s, the buccal (cheek/mouth) swab was used to test

for chromosomes and regulate women’s competition by the International

Olympic Committee (“IOC”) and the International Association of Athletics

Federations (“IAAF”), now known as World Athletics. However, these

organizations abandoned this practice after the case of a female Spanish pole

vaulter named María José Martínez-Patiño.

      54.    Martínez-Patiño had an intersex variation known as Complete

Androgen Insensitivity Syndrome (“CAIS”), in which a person has XY

chromosomes and internal testes producing high levels of testosterone, but

androgen receptors that are unable to process the testosterone. As such,

testosterone has none of its usual effects on the person’s body. Individuals

with CAIS typically have a vulva and are assigned female at birth. Absent

intervention, they develop secondary sex characteristics like breasts and hips

consistent with a typical puberty without the impact of high levels of

testosterone on the body. Most identify as girls and women.

      55.    In 1985, Martínez-Patiño “failed” the buccal swab because it

revealed, unbeknownst to her, that she had XY chromosomes. As a result of

that revelation, she was disqualified from women’s international competition.



5Vanessa Heggie, Testing sex and gender in sports; reinventing, reimagining
and reconstructing histories, 34(4) Endeavor 157, 160 (2010),
https://doi.org/10.1016/j.endeavour.2010.09.005

                                      19
     Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 20 of 60




When she tried to participate the 1986 Spanish national championships, she

was publicly shamed, her sports scholarship was revoked, and her times were

removed from the country’s athletic records. Ultimately, she successfully

fought her disqualification from women’s international competition, obtained

her IAAF license, and was permitted to attempt to qualify for the 1992

Olympics in Barcelona, Spain. She failed to do so by ten hundredths of a

second, ending her athletic career.

      56.     Martínez-Patiño faced great personal and professional harm as

a result of the misguided belief that she was unfit to participate in women’s

sports due to her intersex variation. As Martínez-Patiño explains, “I paid a

high price for my license—my story was told, dissected, and discussed in a

very public way— and my victory was bittersweet.”6

C.    Current Policies of International Sports Bodies

      57.    Currently, no international sports body regulates sport (as Idaho

now would) through chromosomal testing, endogenous hormone levels

(intrinsic levels without medical intervention), or genital and internal

reproductive organ examinations. These methods have been determined by

geneticists, other scientists and medical professionals, as well as human

rights experts and international athletic regulatory bodies, to be neither

accurate nor ethical proxies for sex or athletic ability.



6María José Martínez-Patiño, Personal Account: A women tried and tested,
366 The Lancet (Special Issue) S38 (2005), https://doi.org/10.1016/S0140-
6736(05)67841-5.

                                        20
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 21 of 60




      58.    There are myriad genetic variations among athletes that can

enhance athletic performance that are not related to sex characteristics – and

have not been targeted for intrusive scrutiny or regulation. As just one

example, variations in mitochondrial DNA have been associated with greater

endurance capacity and greater mitochondrial density in muscles.

      59.    Under current IOC regulations and World Athletics regulations,

transgender athletes are eligible to compete consistent with their gender

identity. This means that women who are transgender are able to compete in

women’s sports in the Olympics and other international elite competitions.

      60.    The IOC recognizes that “[i]t is necessary to ensure insofar as

possible that trans athletes are not excluded from the opportunity to

participate in sporting competition.”7

      61.    IOC rules allow women who are transgender to compete in the

women’s category with proof that they have declared a female gender identity

and can establish testosterone suppression under 10 nMol/L for a period of

one year.

      62.    World Athletics has a similar rule to the IOC for women who are

transgender to compete in women’s events, but has set the testosterone

suppression to 5 nMol/L. Similarly, World Athletics does not bar



7IOC Consensus Meeting on Sex Reassignment and Hyperandrogenism
(November 2015),
https://stillmed.olympic.org/Documents/Commissions_PDFfiles/
Medical_commission/2015-11_ioc_consensus_meeting_on_sex_reassignment_
and_hyperandrogenism-en.pdf.

                                         21
     Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 22 of 60




participation by women with intersex traits in women’s events. Under

guidance issued in 2018, for certain track events, women with elevated

testosterone who are androgen sensitive must suppress testosterone to a level

below 5 nMol/L in order to compete in the women's category.

      63.       Eligibility to participate in international elite athletics for

women who are transgender and intersex is not determined based on an

athlete’s chromosomes, reproductive anatomy, or endogenous hormone levels.

      64.       After substantial research and consultation, experts in

endocrinology, ethics, athletics, genetics, and other specialties determined

that the standards set by the IOC and World Athletics are consistent with

treatment guidelines for transgender individuals and consistent with the

broader goals of elite international athletic competition.

      65.       H.B. 500, which would bar competition in women’s sports by all

women who are transgender and many women with intersex traits, is far

more restrictive than the policies of the most elite athletic regulatory bodies

in the world.

D.    State and NCAA Policies Prior to H.B. 500

      66.       In the United States, high school interscholastic athletics are

generally governed by state interscholastic athletic associations, such as the

Idaho High School Activities Association (“IHSAA”).

      67.       The NCAA sets policies for member colleges and universities,

including Boise State University and other member colleges and universities

in Idaho.


                                          22
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 23 of 60




      68.    Each state and the NCAA set their own standards, if any, for

inclusion of transgender individuals in athletic activities.

      69.    The policies developed by World Athletics and the IOC for

participation of transgender athletes, described above, derived from the

particular context of elite international competition. Because of that unique

context, most interscholastic bodies have less stringent rules for participation

in high school competition.

      70.    Prior to the passage of H.B. 500, no state had ever passed a law

categorically excluding all women and girls who are transgender from

participating in high school or collegiate athletic competition consistent with

their gender identity.




                                       23
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 24 of 60




      71.    Prior to the passage of H.B. 500, the policy for transgender

inclusion in K-12 athletics in Idaho was set by the IHSAA. Under the 2019-20

IHSAA Rules and Regulations, the policy governing athletes who are

transgender allowed participation as follows:




Idaho High School Activities Association, Rules and Regulations, 2019-20,

Rule 11-3.

      72.    The policy does not reference athletes with intersex traits. Most

high school athletic associations do not have policies restricting participation

for intersex athletes.




                                       24
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 25 of 60




      73.    The IHSAA policy for transgender athletes was among the most

restrictive policies in the country even prior to the passage of H.B. 500. In

order to compete in girls’ athletics under IHSAA Rule 11-3, a girl who is

transgender must have undergone one year of prescribed hormone therapy

under the care of a physician for the purposes of gender transition. Many

transgender high school students are likely unable to meet that criterion due

to limited access to health care providers in rural areas, cost of care not

covered by insurance, and potentially unsupportive parents or guardians

unwilling to consent to treatment.

      74.    In contrast to IHSAA Rule 11-3, at least 17 states and the

District of Columbia permit individuals to participate in athletics consistent

with gender identity without any proof of medical transition. A small

minority of states with policies on participation of athletes who are

transgender have policies comparable to IHSAA Rule 11-3. Prior to H.B. 500,

no state categorically barred the participation of women and girls who are

transgender from women’s sports. Nor did any state restrict athletic

competition based on a physician’s evaluation of chromosomes, endogenous

hormones, or reproductive anatomy.

      75.    Like the IHSAA policy, the NCAA policy governing athletes who

are transgender allows a woman who is transgender to participate in

women’s sports after one year of hormone therapy suppressing testosterone.




                                       25
     Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 26 of 60




This NCAA policy was implemented in 2011 after consultation with medical,

legal, and sports experts and has been in effect since that time.

      76.    Millions of student-athletes have competed in the NCAA since

2011, with no reported examples of any disturbance to women’s sports as a

result of transgender inclusion. The NCAA reports that 460,000 student-

athletes compete in 24 sports each year.8 This likely includes only a handful

of athletes who are transgender.

E.    The Enactment of H.B. 500

      77.    On February 13, 2020, H.B. 500, titled “Fairness In Women’s

Sport Act,” was introduced in the Idaho House by Rep. Barbara Ehardt (“Rep.

Ehardt”). The only aspect of “women’s sport” regulated by the Act concerned

the exclusion of women and girls from women’s sports teams if their sex was

“dispute[d]” and they could not “verify” their “biological sex” based on

enumerated criteria that categorically exclude participation by all women

and girls who are transgender and many who are intersex. Idaho Code § 33-

6203(3) (engrossment).

      78.    The genesis of this legislation during a time of growing national

pandemic was a “national campaign backed by the Scottsdale-based Alliance

Defending Freedom [“ADF”].”9 Idaho Rep. Ehardt “received assistance with


8 NCAA, Student-Athletes, http://www.ncaa.org/student-athletes (last visited
Apr. 12, 2020).
9 Bob Christie, Arizona bill would ban transgender girls, women from sports

teams, PBS News Hour (Jan. 24, 2020, 9:27 PM),
https://www.pbs.org/newshour/education/arizona-bill-would-ban-transgender-
girls-women-from-teams, archived at https://perma.cc/N2XK-DMRM.

                                       26
     Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 27 of 60




the bill’s language” from ADF, which “has been involved in similar legislative

efforts across the country.”10 Pervasively referring to women and girls who

are transgender as male, ADF claims that “Coronavirus Is Not the Only

Thing Threatening to Cancel Women’s Sports,”11 which, according to ADF,

are “facing a potentially fatal risk” from transgender athletes that “may

mean the end of women’s sports.”12

      79.    The operative language of H.B. 500 as introduced provided:




10 Dan Levin, A Clash Across America Over Transgender Rights, N.Y. Times
(Mar. 12, 2020), https://www.nytimes.com/2020/03/12/us/transgender-youth-
legislation.html, archived at https://perma.cc/L8EA-KS2H (reporting
interview with Ms. Ehardt).
11 Maureen Collins, Coronavirus Is Not the Only Thing Threatening to Cancel

Women’s Sports, Blog,Alliance Defending Freedom (Mar. 26, 2020),
https://www.adflegal.org/detailspages/blog-
details/allianceedge/2020/03/26/coronavirus-is-not-the-only-thing-
threatening-to-cancel-women-s-sports, archived at https://perma.cc/9W32-
RRRP.
12 Maureen Collins, Idaho Governor Signs Landmark Bill to Save Women’s

Sports, Blog, Alliance Defending Freedom (Apr. 7, 2020),
https://www.adflegal.org/detailspages/blog-
details/allianceedge/2020/04/07/idaho-governor-signs-landmark-bill-to-save-
women-s-sports, archived at https://perma.cc/3WVE-6XWQ.

                                      27
     Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 28 of 60




Idaho Code § 33-6203.

      80.    On February 19, 2020, the House State Affairs Committee heard

testimony on H.B. 500. When asked at that hearing whether any person in

Idaho had ever challenged an athlete’s eligibility based on gender, Rep.

Ehardt admitted that this had never occurred, but speculated that “it is just

around the corner.”13

      81.    Ty Jones, Executive Director of the IHSAA, answered questions

at the hearing and noted that no student had ever complained of

participation by transgender athletes, and no transgender athlete had ever

competed under the existing policy regulating inclusion of transgender

athletes.




13Idaho Education News, Lawmakers hear emotional testimony but take no
action on transgender bill, Idaho News 6 (Feb. 20, 2020, 9:46 AM),
https://www.kivitv.com/news/education/making-the-grade/lawmakers-hear-
emotional-testimony-but-take-no-action-on-transgender.

                                      28
     Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 29 of 60




      82.    On February 21, 2020, H.B. 500 was passed out of the House

committee.

      83.    On February 25, 2020, the Idaho Office of the Attorney General

warned in a written opinion letter that H.B. 500 raised serious constitutional

and other legal concerns due to the disparate treatment and impact that both

transgender and intersex athletes would face, as well as the potential privacy

intrusion all student-athletes would face.14

      84.    On February 26, 2020, the House debated the bill. Rep. Ehardt,

the bill sponsor, referred to two girls in high school and one woman in college

who are transgender and participating on teams for women and girls. She

claimed that the mere fact of the athletes’ participation exemplified the

“threat” the bill sought to address. Remarks of Rep. Ehardt, House Floor

Debate, Feb. 26, 2020 at 43:30. The bill passed the House floor.

      85.    After passage in the House, H.B. 500 was heard in the Senate

State Affairs Committee and was passed out of committee on March 9, 2020.

      86.    The next day, on March 10, 2020, the bill was sent to the

Committee of the Whole Senate for amendment, where minor amendments

were made. The amended version retained the categorical exclusion of

transgender women and girls and many intersex athletes and allowed

invasive testing upon a “dispute regarding a student’s sex,” requiring



14
  Letter from Attorney General Lawrence Wadsen to Representative Ilana
Rubel (Feb. 25, 2020), https://www.idahopress.com/attorney-generals-opinion-
hb-500/pdf_4ebb604a-83eb-5bd4-a232-b13a64f4be47.html.

                                      29
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 30 of 60




examination of “the student’s reproductive anatomy, genetic makeup, or

normal endogenously produced testosterone levels.” H.B. 500, S. amend.,

65th Leg., 2d Regular Sess. – 2020 (Idaho 2020).

      87.    The engrossed version of H.B. 500 as amended that went to the

Senate floor (and that ultimately was signed into law) read, in relevant part:




Idaho Code § 33-6203(3) (engrossment).

      88.    The bill does not specify what reproductive anatomy, genetic

makeup, or normal endogenously produced testosterone levels would need to

be identified to “verify” a student’s “biological sex.” Idaho Code § 33-6203(3)

(engrossment).

      89.    The day after the bill was sent to the Committee of the Whole

Senate, on March 11, 2020, the World Health Organization declared COVID-




                                       30
     Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 31 of 60




19 a pandemic.15 Many states adjourned state legislative sessions

indefinitely or adjourned sine die to protect lawmakers and constituents from

the spread of the virus.

      90.    In contrast, the Idaho Senate remained in session and passed

H.B. 500 as amended on March 16, 2020. The House concurred in the Senate

amendments on March 18, 2020. The next day, the bill was delivered to

Defendant Governor Brad Little.

      91.    Professor Doriane Lambelet Coleman, whose work was

misleadingly cited in the H.B. 500 legislative findings, urged Governor Little

to veto the bill, explaining that her work was misused and “there is no

legitimate reason to seek to bar all trans girls and women from girls’ and

women’s sport, or to require students whose sex is challenged to prove their

eligibility in such intrusive detail.” Professor Coleman endorsed the existing

NCAA rule, which mirrors IHSAA Rule 11-3, and stated: “No other state has

enacted such a flat prohibition against transgender athletes, and Idaho

shouldn’t either.”16




15 World Health Organization, WHO Timeline – COVID-19,
https://www.who.int/news-room/detail/08-04-2020-who-timeline---covid-19
(Last visited Apr. 13, 2020).
16 Betsy Russell, Professor whose work is cited in HB 500a, the transgender

athletes bill, says bill misuses her research and urges veto, Idaho Press (Mar.
19, 2020), https://www.idahopress.com/eyeonboise/professor-whose-work-is-
cited-in-hb-a-the-transgender/article_0e800202-cac1-5721-a769-
3268665316a8.html, archived at https://perma.cc/NTA7-NJP5.

                                       31
     Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 32 of 60




       92.    Five former Idaho Attorneys General likewise urged Governor

Little to veto the bill “to keep a legally infirm statute off the books.”17 They

observed that their successor, the incumbent Idaho Attorney General

Lawrence Wasden, had identified a “number of legal infirmities” in the

statute, including an “apparent conflict with the Equal Protection Clause,”

making the law “subject to invalidation in federal court proceedings.” They

urged Governor Little to “heed the sound advice” of Attorney General

Wasden, who had “raised serious concerns about the legal viability and

timing of this legislation.”

       93.    On March 30, 2020, Governor Little signed H.B. 500 into law. It

becomes effective on July 1, 2020.

       94.    Also signed into law by Governor Little on March 30, 2020 was

H.B. 509, a law barring the state from accurately reflecting the sex of

transgender and some intersex individuals on Idaho-issued birth certificates.

This Court had already ruled that Idaho’s previous policy for restricting

updates to the sex designation on birth certificates was unconstitutionally

discriminatory, with State of Idaho defendant officials admitting its

irrationality. See F.V. v. Barron, 286 F. Supp. 3d 1131, 1145 (D. Idaho 2018).

Yet, H.B. 509’s supporters urged reenactment of the policy deemed




17Tony Park, Wayne Kidwell, David Leroy, Jim Jones, and Al Lance, 5
former Idaho attorneys general urge transgender bill veto, Idaho Statesman
(Mar. 17, 2020), https://www.idahostatesman.com/opinion/readers-
opinion/article241267071.html.

                                        32
     Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 33 of 60




unconstitutional because, according to supporters of the bill, “Boys are boys

and girls are girls, and no doctor, no judge, no Health & Welfare Department

is going to change that reality.”18

F.    Transgender Individuals and Appropriate Medical Treatment

      95.    “Gender identity” is the medical term for a person’s internal,

innate sense of belonging to a particular sex.

      96.    Medical consensus supports that there is a significant biologic

component underlying gender identity.

      97.    Everyone has a gender identity. An individual’s gender identity

is durable and cannot be changed by medical intervention.

      98.    The term “biological sex” is imprecise. A person’s sex

encompasses several different biological attributes, including certain

chromosomes, certain genes, gonads, the body’s production of and response to

certain hormones, internal and external genitalia, secondary sex

characteristics, and gender identity. Those attributes are not always aligned

in typical ways.

      99.    When a child is born, a sex designation usually occurs at birth

based on the infant child’s genitals. This designation is then recorded and

usually becomes the designation listed on the infant’s birth certificate. Most


18Betsy Russell, Senate votes 27-6 in favor of HB 509, the transgender birth
certificate bill, sending it to Gov. Little, Idaho Press: Eye on Boise, Mar. 17,
2020, https://www.idahopress.com/eyeonboise/senate-votes-27-6-in-favor-of-
hb-509-the-transgender-birth-certificate-bill-sending/article_1d9fad0f-3f4d-
5b79-abef-3fe56f2cc1bf.html, archived at https://perma.cc/9ZPL-7WRW
(quoting Idaho Sen. Lee Heider).

                                        33
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 34 of 60




people have a gender identity that aligns with the sex they are assigned at

birth.

         100.   A transgender individual is someone who has a gender identity

that does not align with the sex they are assigned at birth. This lack of

alignment experienced by transgender individuals can create significant

distress that is felt by children as young as two years old.

         101.   According to the American Psychiatric Association’s Diagnostic

& Statistical Manual of Mental Disorders (“DSM-V”), “gender dysphoria” is

the diagnostic term for the condition where clinically significant distress

results from the lack of congruence between a person’s gender identity and

the sex they are designated at birth.

         102.   Gender dysphoria is a serious medical condition that, if left

untreated, can result in severe anxiety and depression, self-harm, and

suicidality.

         103.   Attempted suicide rates in the transgender community are over

40%. The only treatment to avoid this serious harm is to recognize the gender

identity of patients with gender dysphoria and follow appropriate treatment

protocols to affirm gender identity and alleviate distress.

         104.   The Endocrine Society and the World Professional Association

for Transgender Health have published widely accepted standards of care for

treating individuals with gender dysphoria. The goal of medical treatment for




                                         34
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 35 of 60




gender dysphoria is to eliminate the clinically significant distress by helping

a transgender person live in alignment with their gender identity.

      105.   Every major medical association in the United States agrees

that the medically necessary treatment for gender dysphoria is safe,

necessary, and effective.

      106.   The precise treatment for gender dysphoria depends on each

person’s individualized need, and the medical standards of care differ

depending on whether the treatment is for a pre-pubertal child, an

adolescent, or an adult.

      107.   For transgender individuals of all ages, a critical part of

treatment is affirming “social transition”: the process by which a person

expresses themselves consistent with gender identity. It undermines social

transition to force a person with gender dysphoria to live in a manner that

does not align with the person’s gender identity. For example, requiring a girl

who is transgender to use facilities or participate in single-sex activities for

boys can be deeply harmful and disruptive to treatment. In the context of

activities like athletics, forcing a girl who is transgender out of spaces

designated for girls is extremely harmful and can result in serious health

consequences.

      108.   For many transgender adolescents, going through endogenous

puberty can cause extreme distress. Puberty-blocking treatment allows

transgender youth to avoid going through their endogenous puberty, thereby




                                        35
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 36 of 60




avoiding the heightened gender dysphoria and permanent physical changes

that puberty would cause.

      109.   Puberty-blocking treatment pauses endogenous puberty at

whatever stage it is at when the treatment begins. This has the impact of

limiting the influence of a person’s endogenous hormones on the body. For

example, a girl who is transgender who undergoes puberty-blocking

treatment will experience none of the impacts of testosterone that would be

typical if she underwent her endogenous puberty.

      110.   The overwhelming majority of youth who are treated with

puberty-blocking treatment continue treatment and initiate medically

necessary, gender-affirming hormone therapy to initiate puberty consistent

with gender identity. For girls who are transgender this means administering

both testosterone-suppressing treatment as well as estrogen to initiate

hormonal puberty consistent with gender identity and preventing the

impacts of testosterone that would result from their endogenous puberty. For

boys who are transgender this means administering testosterone.

      111.   Treatment protocols for adults also recommend gender-affirming

therapy for patients to alleviate distress when deemed medically necessary.

      112.   Hormone therapy and social transition significantly change a

person’s physical appearance and bodily systems.

      113.   After the age of majority, and in some cases beginning around

the age of 16, transgender individuals may be treated with surgery to bring




                                      36
     Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 37 of 60




their body into further alignment with their gender identity. Some surgical

treatment alters hormone production and reduces or eliminates the need for

patients to administer exogenous hormones as part of treatment of gender

dysphoria. Not all transgender people need surgical treatment to alleviate

their dysphoria.

G.    Intersex Individuals

      114.   Intersex people, who comprise up to 2% of the population, are

born with variations in physiological characteristics associated with sex.

These variations may appear in a person’s chromosomes, genitals, internal

organs like testes or ovaries, secondary sex characteristics, or hormone

production or response.

      115.   Not all intersex traits are discovered at birth. Some might

become apparent at puberty, later in adulthood, or never. In cases where

there are clear variations among sex attributes, experts may disagree on the

“correct” sex to designate an intersex child in infancy.

      116.   However, medical experts agree that when an individual’s sex

attributes conflict, the attribute that should be determinative is their self-

attested gender identity once it is known. Therefore, if a sex designation in

infancy is made that later conflicts with a person’s gender identity, the

appropriate course of action is to re-designate the individual’s sex in line with

gender identity.

      117.   Often, children discovered to be intersex in infancy are subjected

to nonconsensual, harmful, and irreversible “normalizing” surgical


                                       37
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 38 of 60




interventions, including reducing the size of the clitoris, creating a vaginal

opening, and removing hormone-producing gonads in an attempt to erase

their intersex differences based on notions of what is “normal” for boys’ or

girls’ bodies. These interventions, when performed without the consent of the

affected individual, have been condemned by every human rights

organization to have considered the issue. Though the practice is increasingly

under question by authorities, many intersex individuals, including youth,

have extreme medical trauma related to nonconsensual genital interventions.

      118.   There are roughly forty variations in which a person’s sex

characteristics (such as chromosomes, genitalia, hormones) do not all align in

typical male or female ways. In addition to CAIS (described above with

respect to María Martínez-Patiño), these variations include Partial Androgen

Insensitivity Syndrome (PAIS), Swyer Syndrome, Turner Syndrome,

Mosaicism, Ovotesticular DSD, Congenital Adrenal Hyperplasia (CAH), and

5-Alpha Reductase Deficiency (5-ARD), among others.

      119.   In an estimated one out of every 1,000 to 2,000 live births, the

infant’s genitals do not appear typically male or female. Many intersex traits

are not visible at birth. Given that approximately 2% of the population has an

intersex variation, in any given school district, there are likely to be multiple

students with intersex traits.

      120.   The type of sex verification testing that H.B. 500 requires could

reveal intersex traits, in some instances for the first time. For example, a




                                       38
     Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 39 of 60




genetic test could reveal that someone had XY chromosomes despite having

been assigned female at birth (as for María Martínez-Patiño). It could also

reveal that a person had less common chromosomal combinations, like XO,

XXY, or mosaicism (a different chromosome combination in different cells of

the body). An examination of internal reproductive anatomy could reveal that

someone did not have a uterus or ovaries, despite having been born with

female-typical external anatomy. A hormone test could reveal an unexpected

level of one or more hormones associated with sex. Because any one test

required under H.B. 500 might produce atypical results for an intersex girl or

woman, she might have to undergo additional tests in an attempt to prove

her sex under the law.

H.    H.B. 500 Is Directed at and Harms Only Women and Girls,
      Including Women and Girls Who Are Transgender and Intersex

      121.   Under H.B. 500, all women and girls who are transgender are

barred from athletic activities for women and girls. This is so because

transgender women will not be able to establish a “biological sex” of female

based on the deliberately limited bases of “proof” available under H.B. 500:

internal and external reproductive anatomy, chromosomes, or endogenous

testosterone levels (intrinsic levels without medical intervention). Even

women who have had gender-affirming genital surgery to treat gender

dysphoria, and therefore may meet the test imposed by H.B. 500 as to

external reproductive anatomy, would not have a uterus or ovaries, and so

would not meet it as to internal reproductive anatomy. The vast majority of



                                      39
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 40 of 60




women who are transgender have XY chromosomes. And even women who

are transgender whose circulating testosterone levels are within a range

typical of non-transgender women would be disqualified because those

testosterone levels are influenced by treatment for gender dysphoria, and

thus not “endogenous.”

      122.   Under H.B. 500, some women and girls with intersex traits will

be completely barred from athletics consistent with their gender identity as

well, because they will likewise be unable to establish a “biological sex” of

female based on reproductive anatomy, chromosomes, or endogenous

testosterone levels. Intersex girls with congenital adrenal hyperplasia, for

example, may be judged to have genitals that appear “too masculine.”

Intersex girls with CAIS (like María Martínez-Patiño) could be disqualified

on the basis of their XY chromosomes, testosterone levels, or internal testes,

despite the fact that their bodies are not responsive to the testosterone they

produce. Other women and girls with intersex traits might be permitted to

participate on women’s teams, but only after enduring invasive and

traumatizing examinations to assess their sex characteristics, and after

sharing information from those examinations with school officials.

      123.   H.B. 500 is expressly directed at only women’s and girls’ sports;

it does not restrict participation in men’s and boys’ sports. It states that

“[a]thletic teams or sports designated for females, women, or girls shall not

be open to students of the male sex,” with no comparable provision for men’s




                                        40
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 41 of 60




and boys’ sports, and then sets out the only criteria that may be used to

determine “sex” for this purpose. Idaho Code § 33-6203(2).

      124.   H.B. 500 authorizes, and includes no mechanisms to protect

athletes from, unwarranted intrusion into their bodies and disclosure of

private medical information. Nor does H.B. 500 protect against further

disclosure of private medical information by school officials to others.

      125.   The language of H.B. 500 does not limit who may “dispute” an

individual’s sex as not being “biological[ly]” female.

      126.   Female athletes who are successful, who have features that are

considered masculine, or who simply become someone’s target, may have

their sex “dispute[d]” and may then be subjected to invasive medical testing.

      127.   The purpose of a sports physical is to make sure that a student-

athlete does not have an underlying health condition that could result in

serious injury or death while participating in athletics. Genetic tests, internal

and external reproductive anatomy exams, and blood tests for endogenous

hormone levels – the exclusive means of testing for “biological sex” as

required by H.B. 500 – are not part of any standard athletic physical or other

examination that women and girls typically undergo. In addition, the tests

laid out in H.B. 500 can be very expensive, and a student-athlete and her

family may be forced to bear the costs of the testing.




                                        41
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 42 of 60




      128.   Genetic testing, pelvic examinations, transvaginal pelvic

ultrasounds, and blood tests can and do reveal a significant amount of

extremely private personal information.

      129.   Genetic testing, pelvic examinations, transvaginal pelvic

ultrasounds, and blood tests can cause trauma and trigger past sexual and

other types of trauma.

      130.   The language of H.B. 500 does not impose any limits on school

officials disclosing information they receive about these tests to others.

      131.   Fear of being subject to such invasive testing will deter female

athletes, including but not limited to women and girls who are transgender

and intersex, from participating in athletics.

      132.   Athletics offer a range of benefits to children and young adults

that are experienced throughout life. For example, athletes who participate

in high school sport are more likely to finish college and more likely to be

actively engaged in planning for their future after their sport career ends.

One study found that women who participated in high school sport enjoyed

greater success in the business world.

      133.   Athletics offer students in school a range of physical and

emotional health benefits, including an opportunity to gain confidence, to

develop important social and coping skills, and to build social connections.

      134.   Policies that bar subsets of women and girls from athletic

competition for women and girls limit the benefits of athletics for all women




                                         42
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 43 of 60




and girls. Such policies also discourage, rather than encourage, participation

in athletics.

       135.     Excluding girls who are transgender and intersex from athletics

alongside their peers increases shame and stigma and contributes to negative

physical and emotional health outcomes for those who are excluded.

       136.     Often young girls who are transgender or intersex are not

known to be transgender or intersex in their schools and by their peers. H.B.

500 thus could force them to either abandon participation in sports or

disclose this private information. Both options risk stigma, shame, isolation,

and physical and emotional harm.

       137.     Policies that exclude girls and women who are transgender from

activities for girls and women interfere with treatment for gender dysphoria,

increase risk of suicide, and contribute to negative health outcomes.

                             CLAIMS FOR RELIEF

                                 COUNT I
                       Deprivation of Equal Protection
                          U.S. Const. Amend. XIV
     Plaintiff Hecox against Defendant Little, State Board of Education
                     Defendants, and Defendant Tromp
  Plaintiff Doe against Defendant Little, Defendant Ybarra, State Board of
        Education Defendants, and Boise School District Defendants

       138.     Plaintiffs incorporate paragraphs 1 through 137 as though fully

set forth herein.

       139.     Plaintiffs bring this Count against Defendant Little and the

State Board of Education Defendants. Plaintiff Hecox also brings this Count




                                        43
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 44 of 60




against Defendant Tromp. Plaintiff Doe also brings this Count against

Defendant Ybarra and the Boise School District Defendants.

      140.   The Equal Protection Clause of the Fourteenth Amendment,

enforceable pursuant to 42 U.S.C. § 1983, provides that no state shall “deny

to any person within its jurisdiction the equal protection of the laws.” U.S.

Const. amend. XIV, § 1.

      141.   Under the Equal Protection Clause, discrimination by the

government based both on sex and transgender status is tested under

heightened scrutiny and is therefore presumptively unconstitutional absent a

showing by the government that the discrimination is substantially related to

an important state interest.

      142.   Transgender individuals as a group possess all the indicia of a

suspect class that have been identified by the Supreme Court as triggering

heightened scrutiny, including: (1) transgender people have experienced a

history of discrimination; (2) transgender people are a discrete and insular

minority who lack the political power to protect themselves through the

legislative process; (3) being transgender does not limit or affect one’s ability

to contribute to society; and (4) being transgender is a core part of one’s

identity so fundamental to one’s identity and conscience that a person cannot

be required to abandon it as a condition of equal treatment.




                                        44
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 45 of 60




       143.     H.B. 500 singles out women, individuals who depart from sex

stereotypes, transgender people, and intersex people for discriminatory

treatment.

       144.     Under H.B. 500, only those competing in women’s sports are

subject to being excluded if their sex is “disputed” and they do not submit to

invasive treatment in order to “verify” they are women; those competing in

men’s sports may participate without having to undergo invasive testing

under the new law.

       145.     Under H.B. 500, girls and women who are transgender and

intersex girls and women deemed insufficiently female or insufficiently

feminine are barred from athletic competition consistent with their gender

identity.

       146.     H.B. 500 is an extreme departure from athletic policy anywhere

in the world.

       147.     H.B. 500 was passed in the midst of a global pandemic, along

with another bill targeting transgender people.

       148.     H.B. 500 was passed based on unfounded stereotypes and false

scientific claims.

       149.     H.B. 500 was passed even though Idaho had a preexisting policy

regarding transgender athletes that was consistent with the most stringent

standards in national and international athletic competition. H,B. 500 was

passed even though there were no reported issues of people misusing Idaho’s




                                        45
     Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 46 of 60




preexisting policy; in fact, there was no record of any athletes using that

policy at all.

       150.      H.B. 500 is not substantially related to any important state

interest.

       151.      H.B. 500 is not rationally related to any legitimate state

interest.

                                  COUNT II
                    Deprivation of Substantive Due Process
              Infringement Upon Right to Informational Privacy
                           U.S. Const. Amend. XIV
     Plaintiff Hecox against Defendant Little, State Board of Education
                      Defendants, and Defendant Tromp
  Plaintiff Doe against Defendant Little, Defendant Ybarra, State Board of
        Education Defendants, and Boise School District Defendants

       152.      Plaintiffs incorporate paragraphs 1 through 151 as though fully

set forth herein.

       153.      Plaintiffs bring this Count against Defendant Little and the

State Board of Education Defendants. Plaintiff Hecox also brings this Count

against Defendant Tromp. Plaintiff Doe also brings this Count against

Defendant Ybarra and the Boise School District Defendants.

       154.      The Due Process Clause of the Fourteenth Amendment places

limitations on state action that deprives individuals of life, liberty, or

property.

       155.      Substantive protections of the Due Process Clause include the

right to avoid disclosure of sensitive, personal information.




                                          46
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 47 of 60




       156.    There is a fundamental right of privacy in preventing the

release of, and in deciding in what circumstances to release: (1) personal

information that, if disclosed, could subject an individual to bodily harm; and

(2) information of a highly personal and intimate nature, including medical

information.

       157.    By forcing women and girls to undergo invasive internal and

external reproductive examinations and turn over sensitive information to

the government to participate in athletic activities, H.B. 500 infringes

Plaintiffs’ right to privacy.

       158.    There is no compelling state interest that is furthered by H.B.

500, nor is H.B. 500 narrowly tailored or the least restrictive alternative for

promoting a state interest. H.B. 500 is not even rationally related to a

legitimate state interest.

       159.    In addition, the privacy interests of women and girls subjected

to the forced disclosure of sensitive information, including genetic

information and information about their genital and reproductive anatomy,

outweigh any purported interest the government could assert.

       160.    Because the government lacks a sufficient interest in subjecting

women and girls to intrusive and offensive testing and learning the privacy-

invasive results of those tests, H.B. 500 violates Plaintiffs’ right to privacy.




                                        47
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 48 of 60




      161.   H.B. 500 further violates Plaintiffs’ right to privacy because it

lacks safeguards to prevent unauthorized disclosure by school officials of the

sensitive information learned through this intrusive and offensive testing.

                                COUNT III
                     Unconstitutional Search & Seizure
                           U.S. Const. Amend. IV
     Plaintiff Hecox against Defendant Little, State Board of Education
                     Defendants, and Defendant Tromp
  Plaintiff Doe against Defendant Little, Defendant Ybarra, State Board of
        Education Defendants, and Boise School District Defendants

      162.   Plaintiffs incorporate paragraphs 1 through 161 as though fully

set forth herein.

      163.   Plaintiffs bring this Count against Defendant Little and the

State Board of Education Defendants. Plaintiff Hecox also brings this Count

against Defendant Tromp. Plaintiff Doe also brings this Count against

Defendant Ybarra and the Boise School District Defendants.

      164.   The Fourth Amendment to the United States Constitution,

enforceable pursuant to 42 U.S.C. § 1983, provides that “[t]he right of the

people to be secure in their persons, houses, papers and effects, against

unreasonable searches and seizures, shall not be violated . . .” U.S. Const.

amend. IV.

      165.   A government-compelled medical test is a search under the

Fourth Amendment.




                                       48
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 49 of 60




      166.     Government-compelled and medically unnecessary pelvic

examinations, transvaginal pelvic ultrasounds, blood tests, and genetic tests

are searches under the Fourth Amendment.

      167.     A government-compelled disclosure of private medical

information is a search under the Fourth Amendment.

      168.     Subjecting women and girls to invasive medical testing that is

not medically necessary or appropriate, and forcing them to disclose the

results of this testing to the government, is unreasonable.

      169.     The government has no legitimate basis for the forced testing or

disclosure of private medical information of girls and women.

      170.     The searches involve invasive and offensive intrusions on the

bodies of girls and women, and obtain information that is highly sensitive

and private.

      171.     By forcing athletes subjected to a “dispute” over their sex to

disclose to their school private medical information, including information

about their genetics, hormones, and/or genitals, H.B. 500 subjects female

athletes in Idaho to unreasonable searches in violation of the Fourth

Amendment.




                                        49
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 50 of 60




                                  COUNT IV
                              Violation of Title IX
                           20 U.S.C. § 1681, et seq.
            Plaintiff Hecox against Defendant Boise State University
                    Plaintiff Doe against Boise School District

       172.   Plaintiff incorporates paragraphs 1 through 171 as though fully

set forth herein.

       173.   Plaintiff Hecox brings this Count against Boise State

University. Plaintiff Doe brings this Count against Defendant Boise School

District.

       174.   Title IX provides that “[n]o person in the United States shall, on

the basis of sex, be excluded from participation in, be denied the benefits of,

or be subjected to discrimination under any education program or activity

receiving Federal financial assistance.” 20 U.S.C. § 1681(a).

       175.   Under Title IX, discrimination “on the basis of sex” encompasses

discrimination against individuals because they are transgender, because

they are women and girls (whether cisgender or transgender), and because

they depart from stereotypes associated with sex (which can include

stereotypes about sex characteristics that are or are not typically associated

with being male or female).

       176.   The statutory language of Title IX does not exempt athletic

programs from the broad prohibition on discrimination. The implementing

regulations for Title IX permit sports teams to be separated by sex but do not

mandate such separation.




                                       50
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 51 of 60




      177.   Neither Title IX, its regulations, nor its guidance purports to

define “sex” based on endogenous hormone levels, internal or external

reproductive anatomy, or chromosomes, nor do they specify what constitutes

separation of sex for purposes of athletic activities, should a school choose to

separate certain sports teams by sex.

      178.   Pursuant to H.B. 500, Defendants Boise State University and

the Boise School District are required to obtain from a student athlete whose

sex is “disputed”: “a health examination and consent form or other statement

signed by the student’s personal health care provider that shall verify the

student’s biological sex.” Idaho Code § 33-6203(3) (engrossment).

      179.   Only girls and women can be excluded from participation in

sports under H.B. 500.

      180.   By barring Plaintiff Hecox from girls’ and women’s athletic

teams, Defendants exclude her from, deny her the benefits of, and subject her

to discrimination in educational programs and activities “on the basis of sex,”

in violation of her rights under Title IX of the Education Amendments of

1972, 20 U.S.C. § 1681, et seq.

      181.   By subjecting Plaintiff Doe to potential “dispute” over her sex

and exposing her to invasive, expensive, and unnecessary medical testing,

Defendants deny her the benefits of, and subject her to discrimination in

educational programs and activities “on the basis of sex,” in violation of her




                                        51
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 52 of 60




rights under Title IX of the Education Amendments of 1972, 20 U.S.C. §

1681, et seq.

                                   COUNT V
                              Lack of Fair Notice
                           U.S. Const. Amend. XIV
          Plaintiffs against the Idaho Code Commission Defendants

      182.      Plaintiff incorporates paragraphs 1 through 181 as though fully

set forth herein.

      183.      Plaintiffs bring this Count against the members of the Idaho

Code Commission in their official capacities.

      184.      Because H.B. 500 is unconstitutional, the Idaho Code misleads

and deceives school officials, other government actors, students, and the

general public about the requirements of the law. The publication of H.B.

500’s provisions in the official Idaho Code without clear notice stating that

the law is unconstitutional and unenforceable coerces compliance with the

law despite its unconstitutionality and illegality, chills women and girls from

participating in student sports, and promotes unconstitutional and illegal

enforcement of the law by school officials and other government actors.

      185.      The lack of fair notice of the unconstitutionality and

unenforceability of H.B. 500 in the Idaho Code violates the due process clause

of the Fourteenth Amendment to the U.S. Constitution.

      186.      Under 42 U.S.C. § 1983, Plaintiffs are entitled to injunctive

relief requiring defendants to publish clear notice in the official Idaho Code of

the Act’s unconstitutionality and unenforceability.



                                         52
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 53 of 60




      187.   Plaintiffs are also entitled under 28 U.S.C. §§ 2201–2202 to a

declaratory judgment declaring that official publication of Idaho Code §§ 33-

6201–6206 without clear notice of those provisions’ unconstitutionality and

unenforceability is unconstitutional.

                           PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully request that this Court enter

orders and judgment:

      A.     Declaring that the provisions of and enforcement by Defendants

of H.B. 500 as discussed above violate Plaintiffs’ rights under the Equal

Protection and Due Process Clauses of the Fourteenth Amendment and the

Fourth Amendment to the United States Constitution;

      B.     Declaring that the provisions of and enforcement by Defendants

of H.B. 500 as discussed above violate Plaintiffs’ rights under Title IX;

      C.     Declaring that official publication of Idaho Code §§ 33-6201–

6206 without clear notice of those provisions’ unconstitutionality and

unenforceability is unconstitutional;

      D.     Preliminarily and permanently enjoining enforcement or any

threat of enforcement by Defendants and their employees, agents,

appointees, or successors of H.B. 500 as discussed above;

      E.     Preliminarily and permanently enjoining the individual

members of the Idaho Code Commission and their employees, agents,




                                        53
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 54 of 60




appointees, and successors to publish clear notice that Idaho Code §§ 33-

6201–6206 are unconstitutional, unenforceable, null, and void;

      F.      Waiving the requirement for the posting of a bond as security for

entry of temporary or preliminary injunctive relief;

      G.      Awarding Plaintiffs their costs, expenses, and reasonable

attorneys’ fees pursuant to 42 U.S.C. § 1988 and other applicable laws; and

      H.      Granting such other and further relief as the Court deems just

and proper.

Dated: April 15, 2020

Respectfully submitted,

/s/ Richard Eppink

Richard Eppink (Bar No. 7503)              Kathleen Hartnett*
AMERICAN CIVIL LIBERTIES UNION             COOLEY LLP
OF IDAHO                                   101 California Street 5th Floor
FOUNDATION                                 San Francisco, CA 94111-5800
P. O. Box 1897                             T: (415) 693-2000
Boise, ID 83701                            F: (415) 693-2222
United States                              khartnett@cooley.com
T: (208) 344-9750 ext. 1202
REppink@acluidaho.org                      Elizabeth Prelogar*
                                           COOLEY LLP
Gabriel Arkles*                            1299 Pennsylvania Avenue, NW
James Esseks*                              Suite 700
Chase Strangio*                            Washington D.C. 20004-2400
AMERICAN CIVIL LIBERTIES UNION             T: (202) 842-7800
FOUNDATION                                 F: (202) 842-7899
125 Broad St.,                             eprelogar@cooley.com
New York, NY 10004
T: (212) 549-2569
garkles@aclu.org
jesseks@aclu.org
cstrangio@aclu.org




                                      54
    Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 55 of 60




Andrew Barr*                              Catherine West*
COOLEY LLP                                LEGAL VOICE
380 Interlocken Crescent, Ste. 900        907 Pine Street, Unit 500
Broomfield, CO 80021-8023                 Seattle, WA 98101
T: (720) 566-4000                         T: (206) 682-9552
F: (720) 566-4099                         F: (206) 682-9556
abarr@cooley.com                          cwest@legalvoice.org


                                          *Pro Hac Vice Motion To Be Filed




                                     55
Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 56 of 60




  EXHIBIT A
           Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 57 of 60



                         LEGISLATURE OF THE STATE OF IDAHO
     Sixty- fifth Legislature                   Second Regular Session - 2020


                            IN THE HOUSE OF REPRESENTATIVES

                     HOUSE BILL NO. 500, As Amended in the Senate

                                BY EDUCATION COMMITTEE

                                       AN ACT
2    RELATING TO THE FAIRNESS IN WOMEN'S SPORTS ACT; AMENDING TITLE 33, IDAHO
3        CODE, BY THE ADDITION OF A NEW CHAPTER 62, TITLE 33, IDAHO CODE, TO
4        PROVIDE A SHORT TITLE, TO PROVIDE LEGISLATIVE FINDINGS AND PURPOSE, TO
5        PROVIDE FOR THE DESIGNATION OF ATHLETIC TEAMS, TO PROVIDE PROTECTION
6        FOR EDUCATIONAL INSTITUTIONS, TO PROVIDE FOR A CAUSE OF ACTION, AN D TO
7        PROVIDE SEVERABILITY.

8    Be It Enacted by the Legislature of the State of Idaho:

9         SECTION 1. That Title 33, Idaho Code, be, a n d the same is hereby amended
10   by the addition thereto of a NEW CHAPTER, to be known and designated as Chap-
11   ter 62, Title 33, Idaho Code, and to read as follows:

12                                     CHAPTER 62
13                          FAIRNESS I N WOMEN'S SPORTS ACT

14        33 - 6201. SHORT TITLE. This chapter shall be known and may be cited as
15   the "Fairness in Women's Sports Act."

16        33-6202.     LEGISLATIVE FINDINGS AND PURPOSE. (1) The legislature finds
17   that there are "inherent differences between men and women," and that these
18   differences "remain cause for celebration, but not for denigration of the
19   members of either sex or for artificial constraints on an individual's op-
20   portunity," United States v. Virginia, 518 U.S. 5 1 5, 533 (1996);
21        (2) These "inherent differences" range from chromosomal and hormonal
22   differences to physiological di fference s;
23        (3)  Men generally have "denser, stronger bones, tendons, and liga-
24   ments " and "larger hearts, greater l ung volume per body mass, a higher red
25   blood cell count, and higher haemoglobin," Neel Burton, The Battl e of the
26   Sexes, Psychology Today (July 2, 2012);
27        ( 4) Men also have higher natural levels of testosterone, which affects
28   traits such as hemoglobin levels, body fat content, the storage and use of
29   carbohydrates, and the development of type 2 muscle fibers, all of which re-
30   sult i n men be i ng able to generate higher speed and power during physical
31   activity, Doriane Lambelet Coleman, Sex in Sport, 80 Law and Contemporary
32   Problems 63, 7 4 (201 7) (quoting Gina Kolata , Men, Women and Speed. 2 Words:
33   Got Testosterone?, N.Y . Times (Aug. 21, 2008));
34        ( 5) The biological differences between females and males, especially
35   as it relates to natural levels of testosterone, "explain the male and female
36   secondary sex characteristics which develop during puberty and have life-
37   long effects, including those most important for success in sport: cate-
38   gorically different strength, speed, and endurance," Doriane Lambelet Cole-
39   man and Wickliffe Shreve, "Comparing Athletic Performances: The Best Elite
40   Women to Boys and Men, " Duke Law Center for Sports Law and Policy;
            Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 58 of 60


                                                2




1          (6) While classifications based on sex are generally disfavored, the
2    Supreme Court has recognized that "sex classifications may be used to com-
3    pensate women for particular economic disabilities [they have] suffered, to
4    promote equal employment opportunity, [and] to advance full development of
5    the talent and capacities of our Nation's people," United States v. Vir-
6    ginia, 518 u. S. 515, 533 (1996);
7          (7) One place where sex classifications allow for the "full develop-
8    ment of the talent and capacities of our Nation's people" is in the context of
9    sports and athletics;
10         (8) Courts have recognized that the inherent, physiological differ-
11   ences between males and females result in different athletic capabilities.
12   See e.g. Kleczek v. Rhode Island Interscholastic League, Inc., 612 A.2d
13   734, 738 (R.I. 1992) ("Because of innate physiological differences, boys
14   and girls are not similarly situated as they enter athletic competition.");
15   Petrie v. Ill. High Sch. Ass'n, 394 N.E . 2d 855, 861 (Ill. App . Ct. 1979)
16    (noting that "high school boys [generally possess physiological advantages
17   over] their girl counterparts" and that those advantages give them an unfair
18   lead over girls in some sports like "high school track" ) ;
19         ( 9)  A recent study of female and male Olympic performances since 1983
20   found that, although athletes from both sexes improved over the time span,
21   the "gender gap" between female and male performances remained stable.
22   "These suggest that women's performances at the high level will never match
23   those of men. " Valerie Thibault et al. , Women and men in sport performance:
24   The gender gap has not evolv ed since 1983, 9 Journal of Sports Science and
25   Medicine 214, 219 (2010);
26         (10) As Duke Law professor and All-American track athlete Doriane Cole-
27   man, tennis champion Martina Navratilova, and Olympic track gold medalist
H    Sanya Richards-Ross recently wrote:               "The evidence is unequivocal that
29   starting in puberty, in every sport except sai l ing, shooting, and riding,
30   there will always be significant numbers of boys and men who would beat the
31   best girls and women in head- to- head compet ition. Claims to the contrary are
32   simply a denial of science," Doriane Coleman, Martina Navratilova, et al.,
33   Pass the Equality Act, But Don't Abandon Title IX, Washington Post (Apr. 29,
34   2019) ;
35         (11) The benefits that natural testosterone provides to male athletes
36   is not diminishe d through the use of puberty blockers and c r os s -s e x hor-
37   mone s. A r e c e nt study on the impact of such treatments found that even "after
38   12 mont hs of hormo nal t herapy," a man who identifi es as a woman a n d is t aki ng
39   cross-sex hormones "had an absolute advantage" over female athletes and
40    "will still likely have performance benefits" over women, Tommy Lundberg
41   e t al., "Muscle strength, s ize and composition following 12 months of gen-
42   der- a f firming treatment in trans g ender individuals: retained advantage f or
43   the transwomen," Karolinks a Institutet (Sept. 26, 2019); and
44          (12) Having separate s e x - spe ci f ic t e ams furthers e ff orts to promote sex
45   equ al ity. Sex- specific t eams a ccompli s h thi s by p r ov idi ng opportunities
46   for female athletes to demonstrate their skill, strength, and athletic abil-
47   i ties while a l so providing them with oppo rtunities to obtain r e cogni tion and
48   accol ade s, colle ge s cholarships, and the nume rous othe r l ong- term b e n e fits
49   t hat fl o w fr o m succ ess in a t hle t ic endeav ors.
           Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 59 of 60


                                           3




1         33-6203.     DESIGNATION OF ATHLETIC TEAMS. (1) Interscholastic, inter-
2    collegiate, intramural, or club athletic teams or sports that are sponsored
3    by a public primary or secondary school, a public institution of higher edu-
4    cation, or any school or institution whose students or teams compete against
5    a public school or institution of higher education shall be expressly desig-
6    na ted as one ( 1) of the following based on biological sex:
7          (a) Males, men, or boys;
8          (b) Females, women, or girls; or
9          (c) Coed or mixed.
10         (2) Athletic teams or sports designated for females, women, or girls
11   shall not be open to students of the male sex.
12         (3) A dispute regarding a student's sex shall be resolved by the school
13   or institution by requesting that the student provide a health examination
14   and consent form or other statement signed by the student's personal health
15   care provider that shall verify the student's biological sex. The health
16   care provider may verify the student's biological sex as part of a routine
17   sports physical examination relying only on one ( 1) or more of the following:
18   the student's reproductive anatomy, genetic makeup, or normal endogenously
19   produced testosterone levels. The state board of education shall promul-
20   gate rules for schools and institutions to follow regarding the receipt and
21   timely resolution of such disputes consistent with this subsection.

22        33-6204.   PROTECTION FOR EDUCATIONAL INSTITUTIONS. A government
23   entity, any licensing or accrediting organization, or any athletic associa-
24   tion or organization shall not entertain a complaint, open an investigation,
25   or take any other adverse action against a school or an institution of highe r
26   education for maintaining separate interscholastic, intercollegiate, in-
27   tramural, or club athletic teams or sports for students of the female sex.

28        33-6205.   CAUSE OF ACTION. (1) Any student who is deprived of an ath-
29   letic opportunity or suffers any direct or indirect harm as a result of a vi-
30   olation of this chapter shall have a private cause of action for injunctive
31   relief, damages, and any other relief available under law against the school
32   or institution of higher education.
33        (2) Any student who is subject to retaliation or other adverse action by
34   a school, institution of higher education, or athletic association or organ-
35   ization as a result of reporting a violation of this chapter to an employee
36   or representative of the school, institution, or athletic association or or-
37   ganization, or to any state or federal agency with oversight of schools or
38   institutions of higher education in the state, shall have a private cause of
39   action for injunctive relief, damages, and any other relief available under
40   law against the school, institution, or athletic association or organiza-
41   tion.
42         (3) Any school or institution of higher education that suffers any di-
43   rector indirect harm as a result of a violation of this chapter shall have a
44   private cause of action for injunctive relief, damages, and any other relief
45   available under law against the government entity, licensing or accrediting
46   organization, or athletic association or organization.
47         (4) All civil actions must be initiated within two (2) years after the
48   harm occurred. Persons or organizations who prevail on a claim brought pur-
          Case 1:20-cv-00184-DCN Document 1 Filed 04/15/20 Page 60 of 60

                                         4




1   suant to this section shall be entitled to monetary damages, including for
2   any psychological, emotional, and physical harm suffered, reasonabl e attor-
3   ney' s fees and costs, and any other appropriate relief.

4        33-6206.   SEVERABILITY. The provisions of this chapter are hereby de -
5   clared to be severable and if any provision of this chapter or the appli ca -
6   tion of such provision to any person or circumstance is declared invalid for
7   any reason, such declaration shall not affect the validity of the remaining
8   portions of this chapter.
